Citation Nr: 1008349	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  03-29 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2002 and December 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, that denied the benefits 
sought on appeal.  In April 2007, the Veteran testified 
before the Board at a hearing held at the RO.  An August 2007 
Board decision denied the Veteran's claims.  The Veteran 
appealed that August 2007 decision to the United States Court 
of Appeals for Veterans Claims.  Pursuant to a Joint Motion 
for Remand, in an August 2008 Order, the Court vacated the 
Board's decision and remanded the claims to the Board for 
readjudication, in accordance with a Joint Motion.  In April 
2009, this matter was remanded by the Board for further 
adjudication.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

Additional treatment records may be outstanding.  The Board 
notes that the most recent VA medical records are dated in 
May 2009.  To aid in adjudication, any subsequent VA medical 
records should be obtained.  In addition, on VA examination 
in October 2005, December 2006, and June 2009 the Veteran 
indicated that he is receiving benefits from the Social 
Security Administration (SSA).  Since the SSA decision and 
the records upon which that grant of benefits was based are 
not included in the claims folder and may be relevant to the 
claim on appeal, those records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. January 4, 2010).

Pursuant to the Board's April 2009 remand, the Veteran 
underwent a VA PTSD examination in June 2009 at the VA 
Medical Center (VAMC) in Marion, Indiana that was performed 
by Dr. Vasily who initially examined him in September 2004.  
While the Veteran's last VA examination in June 2009 is not 
stale, he contends that Dr. Vasily's September 2004 
examination report is inaccurate and requests that he be 
afforded a new examination at a facility other than the VAMC 
in Marion, Indiana.  In addition, in April 2009, the Board 
remanded the claim for an opinion as to whether the Veteran's 
symptoms and resulting disability associated with his 
service-connected PTSD may be distinguished from his 
nonservice-connected depressive disorder.  In June 2009, the 
VA examiner opined that the Veteran's other psychiatric 
problems appear to be a greater source of dysfunction, as do 
several medical problems and that he suffers from other 
psychiatric disorders that are seen to be "responsible 
independently for some psychosocial dysfunction."  The 
examiner further opined the disorders that include 
dysfunctional personality traits; depressive disorder, NOS; 
and a history of hypochondriasis can cause many of the 
depressive symptoms that the Veteran reported.  However, that 
examination report does not adequately distinguish any 
pathology due to non-service connected mental disorders 
sufficiently for rating purposes.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  As it remains unclear whether the Veteran's 
service-connected PTSD symptoms may be distinguished from his 
nonservice-connected psychiatric disorders, the Board finds 
that another VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In April 2005, the Veteran filed a claim of entitlement to a 
TDIU rating.  Total disability will be considered to exist 
where there is impairment of mind or body sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2009).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2009).  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 50 percent 
disability rating for PTSD, a 10 percent disability rating 
for residuals of a fractured left patella, and a 
noncompensable rating for residuals of a fractured left third 
finger.  The combined disability rating is 60 percent.  
38 C.F.R. § 4.25, Table I, Combined Ratings Table (2009).  
Therefore, the Veteran does not meet the minimum schedular 
percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2009).  
The remaining question before the Board therefore is whether 
the Veteran's service-connected disability nevertheless 
prohibits him from sustaining gainful employment, such that a 
TDIU rating may be assigned on an extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is unable to sustain or follow a substantially 
gainful occupation.  In January 2006 and March 2009, a 
private psychologist opined that the Veteran's PTSD and 
associated depression prevents him from significant gainful 
employment.  On VA PTSD examination in June 2009, a VA 
examiner opined that the Veteran's PTSD alone does not render 
him unemployable.  However, on VA general medical examination 
in June 2009, another VA examiner opined that the Veteran has 
multiple service and nonservice-connected illnesses and is 
unemployable.  Accordingly, the overall effect of the 
Veteran's service-connected disabilities alone on his ability 
to obtain and retain employment remains unclear.  Therefore, 
the prudent and thorough course of action is to afford the 
Veteran another examination to ascertain the impact of his 
service-connected disabilities on his unemployability.  The 
examiner on remand should specifically reconcile the opinion 
with the June 2009 VA opinions, the January 2006 and February 
2009 private opinions, and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since May 2009.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Schedule a VA examination at a facility 
other than the VA Medical Center in Marion, 
Indiana, to determine the current severity 
of the Veteran's service-connected PTSD.  
The claims file must be reviewed and that 
review should be noted in the examination 
report.  The examiner should specifically 
provide a full multi-axial diagnosis 
pursuant to DSM-IV, to include a GAF score.  
The examiner should provide a complete 
rationale for all conclusions reached and 
should discuss those findings in relation 
to the pertinent evidence of record, 
including the Veteran's April 2007 
testimony; September 2002, September 2004, 
October 2005, December 2006, and June 2009 
VA opinions; and January 2006 and February 
2009 private opinions from Dr. Mangold.  
All signs and symptoms of the Veteran's 
PTSD should be reported in detail.  The 
examiner should also distinguish which 
symptoms are due solely to the Veteran's 
service-connected PTSD versus symptoms 
attributable to any nonservice-connected 
psychiatric disorders.  If such a 
distinction is not possible, the examiner 
should so state.  The rationale for the 
opinion should be provided.  The examiner 
should also describe the impact of the 
Veteran's PTSD on his occupational and 
social functioning.  Finally, the examiner 
should opine as to whether the Veteran's 
service-connected PTSD has a marked 
interference with his employability.

4.  Schedule a VA examination at a 
facility other than the VA Medical Center 
in Marion, Indiana, to ascertain the 
impact of the Veteran's service-connected 
disabilities on his unemployability.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the June 
2009 VA opinions and January 2006 and 
February 2009 private opinions from Dr. 
Mangold.  The examiner must evaluate and 
discuss the effect of all of the Veteran's 
service-connected disabilities on the 
Veteran's employability.  The examiner 
should opine as to whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities (PTSD, residuals of 
a left patella fracture, and residuals of 
a left third finger fracture), without 
consideration of nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  The rationale for any opinion 
should be provided.



5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

